DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-10 are pending in the case. Claims 1, 8, and 10 are independent claims.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 03/06/2017. It is noted, however, that applicant has not filed a certified copy of the DE10 2017 203 570.6 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 3, 5, 7, 8, and 10 are objected to because of the following informalities:
Claim 3 recites “in response to a first control action is detected” in lines 3-4 of the claim but “is” should be removed.
Claim 3 recites “in response to a third control action different from the first two control actions that is detected as the activation of a display and control , different from the first two control actions, that is detected as the activation of a display and control element on the global display level”.
Claim 5 recites “the previous user behavior” but “the” should be removed.
Claim 7 recites “the second control action to an upward swipe movement” but should recite “the second control action corresponds to an upward swipe movement”. Similarly, the claim further recites “the third control action to an downward swipe movement” but should recite “the third control action corresponds to an upward swipe movement”.
Claim 8 recites “a computer unit on which the software application which is assigned to the activated display and control element is opened” in lines 6-7 of page 15 of claims but should include commas to improve clarity and recite “a computer unit on which the software application, which is assigned to the activated display and control element, is opened”.
Claims 10 recites a transportation vehicle comprising a device with corresponding limitations to the device of claim 8 and is objected to for the same reasons.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“recommendation unit” in claims 8 and 10
“image generation unit” in claims 8 and 10
“detection unit” in claims 8 and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 2, the claim recites “probability values for the execution of the recommended operator action is determined”. There is lack of support for this limitation in the claim. The specification does not provide adequate support for multiple probability values being associated with one “recommended operator action” (see at least [0025-0027], [0033], and [0046] of Applicant’s specification). See the associated 112(b) rejection below for Examiner’s interpretation.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites “jointly displaying one display and control element for each of the recommendations of the two or more software applications” in lines 4-5 of the claim. The claim then recites “a recommendation to open the software application” in lines 5-6 of the claim. There is no clear one-to-one correspondence between the recommendations and the two or more software applications. As such, there is insufficient antecedent basis for “the software application” as recited. Examiner interprets “the software application” as “one of the two or more software applications”.
Dependent claims 2-7 are also rejected due to inheriting the deficiencies of claim 1.

Regarding claim 2, the claim recites “the recommended operator action” in lines 3 and 4 of the claim. There is insufficient antecedent bases for this limitation in the claim. Moreover, it is unclear how multiple probability values are associated with “the recommended operator action”. As a result, Examiner interprets firstly recited “the 

Regarding claim 3, the claim recites “in response to a second control action different from the first control action that is detected as the activation of a display and control element on the global display level” in lines 6-8 of the claim. It is unclear whether the claim language refers to either the second control action or the first control action as the control action which is detected as the activation of a display and control element on the global display level. Interpretation of the detected control action as the “first control action” would yield 112 issues. Accordingly, Examiner interprets for these lines that the second control action is detected as the activation of a display and control element on the global display level.
The claim also recites “displaying together on an application display level subordinate to the global display level a plurality of display and control elements” in lines 9-10 of the claim. It is unclear whether or not these underlined elements should be interpreted as distinct elements from corresponding elements recited in claim 1. For the sake of compact prosecution, Examiner interprets “an application display level” and “a plurality of display and control elements” as “the application display level” and “the plurality of display and control elements”, respectively.
Dependent claims 4-7 are also rejected due to inheriting the deficiencies of claim 3.

Regarding claim 4, the claim recites “the probability values” and “the execution of the recommended control actions”. There are insufficient antecedent bases for these limitations in the claims. Examiner interprets these limitations as “probability values” and “execution of the recommended control actions”, respectively.

Regarding claim 8, the claim recites “the recommendations of the two or more software applications is displayed jointly on a global display level” in lines 7-8 of the claim. The claim then recites “a recommendation to open the software application” in lines 8-9 of the claim. There is no clear one-to-one correspondence between the recommendations and the two or more software applications. As such, there is insufficient antecedent basis for “the software application” as recited. Examiner interprets “the software application” as “one of the two or more software applications”.
Dependent claim 9 is also rejected due to inheriting the deficiencies of claim 8.

Regarding claim 10, the claim recites a transportation vehicle comprising a device with corresponding limitations to the device of claim 8 and is therefore rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (US 2017/0277396 A1).

Regarding claim 1, Chung teaches a method for displaying suggested control actions of a suggestion system and for interaction with the suggestion system ([0016], [0018], FIG. 3, and [0040-0042]: the computing device 200 of FIG. 2 displays recommended control actions of a suggestion system via contextual shorts module 156 and allows interaction with the suggestion system), the method comprising:
generating recommendations for two or more software applications (FIG. 3 and [0042-0043]: a set of four task suggestion icons 304 are displayed, each of these icons representing a generated recommendation for a software application. Each task suggestion icon corresponds to a software application, including an email application, 
jointly displaying one display and control element for each of the recommendations of the two or more software applications on a global display level (FIG. 3 and [0042-0043]: a set of four task suggestion icons 304 are displayed, each of these icons representing generated recommendations for software applications.), wherein at least one of the display and control elements displays a recommendation to open the software application and a recommended control action for the software application on the global display level to enable a user to either (i) open the software application and activate at least one of a plurality of display and control elements for this software application on an application display level subordinate to the global display level, or (ii) execute the recommended control action for the software application via interacting with the display and control element (as claim is recited in the alternative, the following mapping pertains to at least the underlined limitation; [0011] and [0024]: for example, the user selects a task shortcut associated with an email application, executing/opening the email application. The display and control elements on the global display level display recommendations to open their respective software application and execute their respective recommended control; FIG. 3 and [0044-0045]: Continuing with the email scenario, the task shortcut icon 304a for example represents a recommendation to open the email application as indicated by the email application icon and a recommended control action to prepare an email directed to person A);

opening the software application assigned to the activated display and control element, wherein at least one of the display and control elements also displays a recommendation to open the software application in addition to a recommended control action for this software application on the global display level ([0011] and [0024]: for example, the user selects a task shortcut associated with an email application, executing/opening the email application. The display and control elements on the global display level display recommendations to open their respective software application and execute their respective recommended control; FIG. 3 and [0044-0045]: Continuing with the email scenario, the task shortcut icon 304a for example represents a recommendation to open the email application as indicated by the email application icon and a recommended control action to prepare an email directed to person A); and
automatically executing the recommended control action for the software application in response to detection of the activation of this display and control element ([0011], [0024], FIG. 3, and [0044-0045]: using the task shortcut icon 304a as an example, the email application is opened and the recommended control action of prefilling the “to” line with the desired recipient is automatically executed in response to detection of activation, or selection, of the display and control element/task shortcut icon 304a).

Regarding claim 2, Chung further teaches the method of claim 1, wherein recommendations for control actions of the two or more software applications are generated (FIG. 3 and [0042-0043]: task suggestion module 172 and context module 170 help generate recommendations for control actions), probability values for the execution of the *recommended operator action is (interpreted as “recommended control actions are”) determined ([0020-0023]: relevance scores indicating the likelihood of actions being applicable to the user are determined for the recommended actions) and in each case a display and control element, which represents the recommended operator action with a highest current probability value for the respective software application ([0022]: “Contextual shortcuts module 156 may, in some examples, select a number (e.g., 2, 3, or 4) of task shortcuts for a particular application that have the greatest determines relevance scores of the possible tasks associated with the particular application.” The number of task shortcuts for a particular application may be 1.), is displayed on the global display level for the two or more software applications ([0022]: the most relevant task shortcuts with their associated actions are displayed on the global display level for the two or more software applications, as seen in FIG. 3).

Regarding claim 8, Chung teaches a device for displaying recommended control actions of a suggestion system and interaction with the suggestion system ([0016], [0018], FIG. 3, and [0040-0042]: the computing device 200 of FIG. 2 displays recommended control actions of a suggestion system via contextual shorts module 156 and allows interaction with the suggestion system), the device comprising:

a display (This element is interpreted under 35 U.S.C. 112(f) as circuitry with the software that described in the specification that causes the circuitry to perform the claimed function; [0082-0083], presence-sensitive display 140 of FIG. 2, and [0015]);
an image generation unit (This element is interpreted under 35 U.S.C. 112(f) as circuitry with the software that described in the specification that causes the circuitry to perform the claimed function; [0082-0083], presence-sensitive display 140 of FIG. 2, and [0015] in conjunction with user interface module 152 of FIG. 2 and [0018]) which controls the display so one display and control element for each of the recommendations of the two or more software applications is displayed jointly on a global display level (FIG. 3 and [0042-0043]: a set of four task suggestion icons 304 are displayed, each of these icons representing generated recommendations for software applications.), wherein at least one of the display and control elements displays a recommendation to open the software application and a recommended control action for the software application on the global display level to enable a user to either (i) open the or (ii) execute the recommended control action for the software application via interacting with the display and control element (as claim is recited in the alternative, the following mapping pertains to at least the underlined limitation; [0011] and [0024]: for example, the user selects a task shortcut associated with an email application, executing/opening the email application. The display and control elements on the global display level display recommendations to open their respective software application and execute their respective recommended control; FIG. 3 and [0044-0045]: Continuing with the email scenario, the task shortcut icon 304a for example represents a recommendation to open the email application as indicated by the email application icon and a recommended control action to prepare an email directed to person A);
a detection unit (This element is interpreted under 35 U.S.C. 112(f) as circuitry with the software that described in the specification that causes the circuitry to perform the claimed function; [0082-0083], presence-sensitive display 140 of FIG. 2 and [0016-0017]) which detects an activation of one of the displayed display and control elements ([0024] and end of [0041]: user may select the task shortcut icon to begin the task, thereby activating one of the jointly displayed display and control elements);
a computer unit (processors 130 of FIG. 2 and [0028]) on which the software application which is assigned to the activated display and control element is opened ([0011] and [0024]: for example, the user selects a task shortcut associated with an email application, executing/opening the email application. The display and control elements display, or represent, a recommendation to open the respective software 
wherein, the software application is opened and the recommended control action for the software application is automatically executed in response to detection of the activation of this display and control element ([0011], [0024], FIG. 3, and [0044-0045]: using the task shortcut icon 304a as an example, the email application is opened and the recommended control action of prefilling the “to” line with the desired recipient is automatically executed in response to detection of activation, or selection, of the display and control element/task shortcut icon 304a).

Regarding claim 10, Chung teaches a transportation vehicle, comprising a device for displaying recommended control actions of a suggestion system and interaction with the suggestion system ([0019], [0050]: transportation vehicle/car comprises a device; [0016], [0018], FIG. 3, and [0040-0042]: the computing device 200 of FIG. 2 displays recommended control actions of a suggestion system via contextual shorts module 156 and allows interaction with the suggestion system), the device comprising corresponding limitations to the device of claim 8 and is, therefore, rejected on the same premise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2017/0277396 A1), in view of Aggarwal et al. (US 2018/0109920 A1), in view of Park et al. (US 2016/0306511 A1), and in view of Jeon et al. (US 2017/0168667 A1).

Regarding claim 3, Chung teaches the method of claim 1. Chung further teaches the method further comprising:
opening the software application and automatically executing the recommended action for the software application in response to a first control action is detected as activation of a display and control element on the global display level ([0011], [0024], FIG. 3, and [0044-0045]: using the task shortcut icon 304a as an example, the email application is opened and the recommended control action of prefilling the “to” line with the desired recipient is automatically executed in response to detection of activation, or selection, of the display and control element/task shortcut icon 304a).
Chung does not explicitly teach rejecting the software application in response to a second control action different from the first control action that is detected as the 
Aggarwal teaches rejecting the software application in response to a second control action different from the first control action that is detected as the activation of a display and control element on the global display level (FIG. 2 and [0046]: User may perform a second control action such as a swipe touch interaction or selection of a dismiss element to dismiss a display and control element corresponding to any suggested actions 205A-C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interaction with the display and control elements of Chung to incorporate the teachings of Aggarwal and reject the software application in response to a second control action different from the first control action that is detected as the activation of a display and control element on the global display level. Doing so would allow the user to remove distractions from the user 
Chung in view of Aggarwal does not explicitly teach opening the software application and displaying together on an application display level subordinate to the global display level a plurality of display and control elements for the software application, each of which represents one of a plurality of recommended control actions for the opened software application in response to a third control action different from the first two control actions that is detected as the activation of a display and control element on the global display level, wherein the recommended control action that was originally displayed on the global display level is listed first amongst the plurality of recommended control actions on the application level subordinate to the global display level.
Park teaches opening the recommended software application and displaying together on an application display level subordinate to the global display level a plurality of display and control elements for this software application, each of which represents one of a plurality of recommended control actions for the opened software application in the case of a third control action different from the first two control actions upon detection of an activation of a display and control element on the global display level ([0159], [0163-0164], FIG. 6B, and [0166-0169]: the user may provide a downward swipe on a display and control element/first object 610 on the global display level/App bar to open the recommended software application and display on an application display level a plurality of display and control elements, including the send button and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interaction with the display and control elements of Chung in view of Aggarwal to incorporate the teachings of Park and open the recommended software application and displaying together on an application display level subordinate to the global display level a plurality of display and control elements for this software application, each of which represents one of a plurality of recommended control actions for the opened software application in the case of a third control action different from the first two control actions upon detection of an activation of a display and control element on the global display level. Doing so would allow the user to view more details about the relevant application associated with the display and control element which would provide the user with more action options to execute a desired action. This is an improvement to Chung since the user would not have to settle with selecting and executing the action presented on the global display level, but can access more detailed actions on the application display level as seen in Park.
Chung, in view of Aggarwal, and in view of Park does not explicitly teach wherein the recommended control action that was originally displayed on the global display level is listed first amongst the plurality of recommended control actions on the application level subordinate to the global display level.
Jeon teaches wherein the recommended control action that was originally displayed on the global display level is listed first amongst the plurality of recommended 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of the recommended control actions of Chung in view of Aggarwal and in view of Park to incorporate the teachings of Jeon and have wherein the recommended control action that was originally displayed on the global display level is listed first amongst the plurality of recommended control actions on the application level subordinate to the global display level. Doing so would allow the user to still select the recommended control action despite initiating an input to potentially choose another control action. In this way, the original recommended control action remains accessible to the user in case the user decides to not enact a different control action upon reviewing a list of the recommended control actions. Furthermore, having the originally recommended control action designated first among the plurality of recommended control actions would allow the user to recognize which recommended control action was the originally recommended control action. This would allow the user to distinguish whether he/she is actually changing functionality from the originally recommended control action.

Regarding claim 5, Chung in view of Aggarwal, in view of Park, and in view of Jeon teaches the method of claim 3. Chung further teaches wherein a probability value for an execution of the recommended control action is determined based on the previous user behavior and/or external parameters ([0018-0019] and [0021-0023]: previous user behavior and external parameters are used to determine the relevance score/probability value of the recommended control action).

	Regarding claim 6, Chung in view of Aggarwal, in view of Park, and in view of Jeon teaches the method of claim 5. Chung further teaches wherein the external parameters for determining the probability value comprise a current time and/or a current position of a user ([0036-0038]: current time and current position of the user help determine the probability value/relevance score, as supported in [0021-0023]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2017/0277396 A1), in view of Aggarwal et al. (US 2018/0109920 A1), in view of Park et al. (US 2016/0306511 A1), in view of Jeon et al. (US 2017/0168667 A1), and in view of Lee et al. (US 2008/0163112 A1).

Regarding claim 4, Chung, in view of Aggarwal, in view of Park, and in view of Jeon teaches the method of claim 3. Park further teaches wherein the display and control elements displayed for the opened software application are displayed on the application display level ([0162-0164], FIG. 6B, and [0166-0169]: the display and control 
Although Chung teaches display and control elements for a software application are ordered according to the probability values for the execution of the recommended control actions ([0022-0023]: multiple task shortcuts for a particular application may be determined and displayed in order of greatest relevance), Chung, in view of Aggarwal, in view of Park, and in view of Jeon does not explicitly teach the display and control elements displayed for the opened software application are ordered according to the probability values for the execution of the recommended control actions.
Lee teaches wherein the display and control elements displayed for the opened software application are displayed on the application display level, ordered according to the probability values for the execution of the recommended control actions (FIGS. 7A-B and [0117]: the display and control elements are ordered according to the probability values for the execution of the recommended control actions as a display and control element with the determined highest probability is designated a central position among the other display and control elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display and control elements displayed on the application display level of Chung, in view of Aggarwal, in view of Park, and in view of Jeon to incorporate the teachings of Lee and have the display and control elements displayed for the opened software application be ordered according to the probability values for the execution of the recommended control actions. Doing so would allow the user to easily execute a recommended control action associated with a display .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2017/0277396 A1), in view of Aggarwal et al. (US 2018/0109920 A1), in view of Park et al. (US 2016/0306511 A1), in view of Jeon et al. (US 2017/0168667 A1), and in view of Kim et al. (US 2016/0202869 A1).

Regarding claim 7, Chung in view of Aggarwal, in view of Park, and in view of Jeon teaches the method of claim 3. Chung further teaches wherein the display and control elements are presented on a touch-sensitive display ([0015-0016], FIG. 3 and [0042-0043]) and the first control action corresponds to tapping on a presented display and control element ([0011], [0024], FIG. 3, and [0044-0045]: user taps on a display and control element). Park also further teaches the third operator action to a downward swipe movement on a presented display and control element (FIG. 6B, and [0166-0169]: user provides a downward swipe on the display and control element/first object 610).
Although Aggarwal teaches wherein the second control action may be a swipe gesture ([0046]), Chung, in view of Aggarwal, in view of Park, and in view of Jeon does not explicitly teach the second control action to an upward swipe movement.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second control action with display and control elements as disclosed in Chung in view of Aggarwal, in view of Park, and in view of Jeon to incorporate the teachings of Kim and have the second control action correspond to an upward swipe movement. Doing so would clearly distinguish between the second and third control action and intuitively associate these opposite user inputs as opposite actions with respect to the display and control elements. That is, while the swipe downward gesture of Park opens the application associated with the display and control element to view more details, the swipe upward gesture of Kim dismisses the display and control element. This is an improvement of Aggarwal since Aggarwal more broadly recites a swipe gesture as the second control action. In this way, the user more intuitively and easily understands that an upward gesture, unlike the downward gesture which opens more details concerning an application, can be applied to irrelevant display and control elements to remove distractions on the user interface and conserve screen real-estate space for more critical information.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2017/0277396 A1), in view of Penilla et al. (US 2017/0103327 A1).

	Regarding claim 9, Chung teaches the device of claim 8. Chung further teaches wherein the device is provided in a transportation vehicle and the suggestion system recommends control actions ([0019], [0050]: transportation vehicle/car comprises a device; [0016], [0018], FIG. 3, and [0040-0042]: the computing device 200 of FIG. 2 displays recommended control actions of a suggestion system via contextual shorts module 156 and allows interaction with the suggestion system).
Chung does not explicitly teach wherein the suggestion system recommends control actions for an infotainment system of the transportation vehicle.
Penilla teaches wherein the suggestion system recommends a control action for an infotainment system of the transportation vehicle (FIG. 25 and [0211-0215]: control actions are recommended for an infotainment system of the transportation vehicle, like a suggestion to call Ted as illustrated. For an additional example, see FIG. 26B and [0218].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suggestion system recommending control actions as disclosed in Chung to incorporate the teachings of Penilla and have wherein the suggestion system recommends control actions for an infotainment system of the transportation vehicle. Doing so would allow the system to be integrated with the vehicle as mentioned in Chung and allow peripheral devices to conserve energy or perform other functionalities. By integrating the suggestion system with an infotainment system of the vehicle, the suggestion system would also help minimize distractions for the user (Penilla, [0212]), who may be driving, by providing .

Response to Amendment
The amendment filed 01/12/2021, has been entered. Applicant’s amendments resulted in removal of certain claim objections previously set forth in the Final Office Action mailed 12/09/2020. However, Applicant has not sufficiently addressed all of the objections, and amendments have also raised new 112(a) and 112(b) issues.

Response to Arguments
Applicant's arguments filed 01/27/2021, have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

As for amended claim 1, Chung only discloses that a user may interact with the task shortcut in order to execute the recommended task. Chung does not disclose that the task shortcut may be interacted with by a user in order to only open the software application without executing the task, as required by the independent claims.
Park does not teach the limitations as recited in amended claim 3.

Examiner respectfully disagrees.

Regarding point (a), the claim does not require that the task shortcut may be interacted with by a user in order to only open the software application without executing the task. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only opening the software application without executing the task) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s amendment of the claim recites “wherein at least one of the display and control elements displays a recommendation to open the software application and a recommended control action for the software application on the global display level to enable a user to either (i) open the software application and activate at least one of a plurality of display and control elements for this software application on an application display level subordinate to the global display level, or (ii) execute the recommended control action for the software application via interacting with the display and control element”. The claim is recited in the alternative and does not require both (i) and (ii). Furthermore, Applicant’s argument concerning “without executing the task” is not presented in the claim. Amendment to clarify limitation (i) in the claim and the relationship between limitations (i) and (ii) is advised. Therefore, independent claim 1, and similarly independent claims 8 and 10, are rejected under 35 U.S.C. 102 as being anticipated by Chung.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited Form for additional prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                                   
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171